DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2021 has been entered.
 
Response to Remarks
Applicant's amendment to recite a fuel delivery manifold system comprising: an annular fluid conduit and an annular array of fuel delivery nozzles interconnected by the annular fluid conduit has overcome the rejection of record. However, a new ground(s) of rejection is applied to the claims below. As such, applicant's arguments with respect to the 102 rejection over McMasters et al. (US 2009/0255602, hereafter “McMasters”) have not been found persuasive. McMasters in view of Humalainen (US 2014/0096857) as stated below in the 103 rejection teaches a fuel delivery manifold system comprising: an annular fluid conduit and an annular array of fuel delivery nozzles interconnected by the annular fluid conduit.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMasters et al. (US 2009/0255602, hereafter “McMasters”) in view of Humalainen (US 2014/0096857).
Regarding claim 1, McMasters discloses a fuel delivery manifold system (Fig. 10) comprising: a fluid conduit (100) having a length (the entire length of 100 as shown in Fig. 10 including all fluid flow paths between 125/126 and 161/162) and at least one bend (see the bend of the conduit as shown in Fig. 2), the fluid conduit comprising: an outer perimeter (the outer perimeter of 106) that defines a central axis (the central axis through 106) of the fluid conduit; a first circular interior fluid conduit (151) having a center that is offset from the central axis of the fluid conduit; and a second interior fluid conduit (152) separate from the first circular interior fluid conduit, and an annular array of fuel delivery nozzles (each of 161 and 162) interconnected by the annular fluid 
Humalainen teaches a fluid delivery manifold system (Fig. 1) comprising an annular fluid conduit (36).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the fluid conduit of McMasters to be an annular fluid conduit as taught by Humalainen since a change in shape of an element involves only routine skill in the art. The motivation for doing so would be to provide a shape of the fluid conduit to accommodate an alternative design based on user defined criteria.
Furthermore, absent a teaching as to criticality that the shape of the fluid conduit is annular, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).  In fact, on page 4 of the specification, Applicant states that:
The integrated fluid conduit of the present invention may be designed with an outer perimeter that is circular, or non-circular. The shape of the interior fluid conduits may be either circular or non-circular. In one embodiment, the integrated fluid conduit may have an outer perimeter that is circular, while having two or more circular or non-circular interior conduits. Alternatively, the outer perimeter of the conduit may have a non-circular perimeter, while having two or more circular or non- circular interior conduits.
	Regarding claim 2, McMasters in view of Humalainen further disclose the fuel delivery manifold system as claimed in claim 1, wherein the outer perimeter is circular. (as taught by Humalainen)
Regarding claim 3, McMasters in view of Humalainen further disclose the fuel delivery manifold system as claimed in claim 2, further comprising a third interior fluid conduit (157).
Regarding claim 4, McMasters in view of Humalainen further disclose all of the limitations of claim 3, as applied above and further disclose wherein the second and third interior fluid conduits are non-circular (for the purposes of this claim, the embodiment of Fig. 5 which shows non-circular fluid conduits 118 is relied upon), but fails to disclose the second and third interior conduits together with the first circular interior fluid conduit occupy at least 90% of the volume of the annular fluid conduit.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify McMasters, to have second and third interior conduits together with the first circular interior fluid conduit occupy at least 90% of the volume of the annular fluid conduit, since applicant has not disclosed that having  second and third interior conduits together with the first conduit occupy at least 90% of the volume of the annular fluid conduit solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.
In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).  In this case, the Applicant is silent to any criticality or purpose of the volume which the first, second and third conduits have throughout the specification.
Regarding claim 5, McMasters in view of Humalainen further discloses the fuel delivery manifold system as claimed in claim 1, wherein the annular fluid conduit has a non-circular outer perimeter. (Fig. 3)
Regarding claim 6, McMasters in view of Humalainen further discloses the fuel delivery manifold system as claimed in claim 1, wherein the annular fluid conduit is an integrated fuel conduit that delivers fuel to fuel nozzles of a gas turbine engine. (para. [0002] and [0027] - [0048]; Fig.1)
Regarding claim 7, McMasters in view of Humalainen further discloses the fuel delivery manifold system of claim 5, wherein the first circular interior fluid conduit is a main fuel line. (para. [0035])
Regarding claim 8, McMasters in view of Humalainen further discloses the fuel delivery manifold system as claimed in claim 5, wherein the second interior fluid conduit is a pilot secondary fuel line. (para. [0035])

Regarding claim 10, McMasters in view of Humalainen further discloses the fuel delivery manifold system as claimed in claim 1, wherein the integrated hydraulic fluid conduit is part of a hydraulic system of a gas turbine engine for an airplane. (para. [0002] and [0027] - [0048]; Fig.1)
Regarding claim 11, McMasters discloses a fuel delivery manifold system comprising: a fluid conduit (100) having a length (the entire length of 100 as shown in Fig. 10 including all fluid flow paths between 125/126 and 161/162) and at least one bend (see the bend of the conduit as shown in Fig. 2), the fluid conduit comprising: an outer perimeter (the outer perimeter of 106) that defines a central axis (the central axis through 106) of the fluid conduit; a first interior fluid conduit (151); and a second interior fluid conduit (152) separate from the first interior fluid conduit, and an annular array of fuel delivery nozzles (each of 161 and 162) interconnected by the fluid conduit (Fig. 10), each of the fuel delivery nozzles extending from different portions of the annular fluid conduit along the length of the fluid conduit (as shown in Fig. 10, see how there are a plurality of nozzles 161 around the perimeter of 190 which are necessarily at different portions of 100 and along the length of 100), wherein the first interior fluid conduit and second interior fluid conduit are non-concentric (Fig. 7-9), but fails to disclose the fluid conduit is an annular fluid conduit.
Humalainen teaches a fluid delivery manifold system (Fig. 1) comprising an annular fluid conduit (36).

Furthermore, absent a teaching as to criticality that the shape of the fluid conduit is annular, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).  In fact, on page 4 of the specification, Applicant states that:
The integrated fluid conduit of the present invention may be designed with an outer perimeter that is circular, or non-circular. The shape of the interior fluid conduits may be either circular or non-circular. In one embodiment, the integrated fluid conduit may have an outer perimeter that is circular, while having two or more circular or non-circular interior conduits. Alternatively, the outer perimeter of the conduit may have a non-circular perimeter, while having two or more circular or non- circular interior conduits.
Regarding claim 12, McMasters in view of Humalainen further disclose the fuel delivery manifold system as claimed in claim 11, wherein the outer perimeter is circular. (as taught by Humalainen)

Regarding claim 14, McMasters in view of Humalainen further disclose all of the limitations of claim 13, as applied above and further disclose wherein the second and third interior fluid conduits are non-circular (for the purposes of this claim, the embodiment of Fig. 5 which shows non-circular fluid conduits 118 is relied upon), but fail to disclose the second and third interior conduits together with the first circular interior fluid conduit occupy at least 90% of the volume of the fluid conduit.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify McMasters, to have second and third interior conduits together with the first circular interior fluid conduit occupy at least 90% of the volume of the fluid conduit, since applicant has not disclosed that having second and third interior conduits together with the first conduit occupy at least 90% of the volume of the fluid conduit solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality that the second and third interior conduits together with the first conduit occupy at least 90% of the volume of the fluid conduit, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).  In this case, the Applicant is silent to any 
Regarding claim 15, McMasters in view of Humalainen further discloses the fuel delivery manifold system as claimed in claim 11, wherein the annular fluid conduit has a non-circular outer perimeter. (Fig. 3)
Regarding claim 16, McMasters in view of Humalainen further discloses the fuel delivery manifold system as claimed in claim 11, wherein the annular fluid conduit is an integrated fuel conduit that delivers fuel to fuel nozzles of a gas turbine engine. (para. [0002] and [0027] - [0048]; Fig.1)
Regarding claim 17, McMasters in view of Humalainen further discloses the fuel delivery manifold system as claimed in claim 15, wherein the first circular interior fluid conduit is a main fuel line. (para. [0035])
Regarding claim 18, McMasters in view of Humalainen further discloses the fuel delivery manifold system as claimed in claim 15, wherein the second interior fluid conduit is a pilot secondary fuel line. (para. [0035])
Regarding claim 19, McMasters in view of Humalainen further discloses the fuel delivery manifold system as claimed in claim 11, wherein the annular fluid conduit is an integrated hydraulic fluid conduit. (para. [0033] - [0035])
Regarding claim 20, McMasters in view of Humalainen further discloses the fuel delivery manifold system as claimed in claim 11, wherein the integrated hydraulic fluid conduit is part of a hydraulic system of a gas turbine engine for an airplane. (para. [0002] and [0027] - [0048]; Fig.1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

















/PAUL J GRAY/Examiner, Art Unit 3753